Citation Nr: 0307395	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  03-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

Initially, the Board notes that there has been a significant 
recent change in VA law and that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) was enacted.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  The VCAA and its implementing laws and regulations 
provide, generally, that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  

VA regulations provide that for PTSD claims if evidence 
establishes that the veteran engaged in combat with the enemy 
and a claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).

In the cases involving veterans who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
law provides that VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

In this case, the Board has reviewed the claims file and 
identified matters that require additional development prior 
to appellate review.  The veteran contends that he has 
hearing loss, tinnitus, and PTSD as a result of weapons noise 
and combat exposure.  The record indicates his service 
medical records are unavailable and that they may have lost 
due to fire at a government facility; however, as the veteran 
does not claim he received treatment for these disorders 
during service no further development as to this matter is 
required.  Available service records show he served as a 
radio operator and did control tower work over approximately 
151/2 months of duty in the European Theater of Operation 
during World War II.  The records, however, do not include 
notations that are indicative of combat.  Although the 
veteran failed to submit information related to his claim for 
PTSD as requested by the RO in January 2002, the Board finds 
additional development is required to determine if he was 
engaged in combat with the enemy during active service.

The Board also finds that medical examinations are necessary 
for adequate determinations of the issues on appeal.  The 
veteran has provided lay evidence of persistent or recurrent 
symptoms of hearing loss, tinnitus, and PTSD disabilities.  
His statements are considered competent to establish symptoms 
of hearing loss, tinnitus, and dreams about the war related 
to service, and records show he was likely exposed to certain 
noises during his war-time service.  Therefore, further 
development is required prior to appellant review.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide additional, specific 
information concerning his combat 
experience and any in-service stressor 
incidents, to include approximate dates, 
times, locations and identities of any 
individuals involved, including their 
names, ranks and units.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.

2.  The RO should review the file and 
prepare a summary of the veteran's 
claimed combat experience and stressor 
events.  This summary and all supporting 
documents should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia 22150-3197.  
The USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, the USASCRUR 
should be asked to identify the agency or 
department that may provide such 
information and the RO should conduct 
follow-up inquiries accordingly.

3.  Thereafter, the RO must make specific 
determinations, based on the complete 
record, with respect to whether the 
veteran engaged in combat with the enemy 
or was exposed to a stressor or stressors 
in service, and if so, to identify the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record. 

4.  The veteran should be afforded a VA 
audiology examination for opinions as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
present hearing loss or tinnitus 
disability was incurred as a result of an 
established event in service.  The 
examiner should be informed of the RO's 
combat verification determination and of 
the veteran's claimed exposure to weapons 
and aircraft noise during active service.  
Any additional examination or opinion 
that is deemed necessary by the 
audiologist (i.e., ENT) should be 
obtained.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  

5.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
should be informed of the RO's combat or 
stressor verification determinations for 
the purpose of providing an opinion as to 
whether any event during active service 
has resulted in a current psychiatric 
disability.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses and enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressor supporting the 
diagnosis must be identified, including 
the evidence documenting the stressor.  
If the examiner finds that PTSD is 
related to stressors other than those 
claimed to have occurred in service, it 
should be so noted and explained.  If 
PTSD is diagnosed, the examiner should 
distinguish, to the extent that is 
possible, what symptoms are related to 
PTSD as opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



